Case 4:20-cv-00114-O Document 544 Filed 06/11/20              Page 1 of 1 PageID 13726



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                              FORT WORTH DIVISION

KRISTIAN ZAMBER, on behalf of                 §
himself and all others similarly situated,    §
                                              §
     Plaintiff,                               §
                                              §
v.                                            §   Civil Action No. 4:20-cv-00114-O
                                              §
AMERICAN AIRLINES, INC.,                      §
                                              §
     Defendant.                               §

                                   FINAL JUDGMENT

        The Court has granted American Airlines, Inc.’s Motion for Summary Judgment (ECF No.

516). All matters now having been resolved, it is therefore ORDERED ADJUDGED and

DECREED that Plaintiff Kristian Zamber’s case be DISMISSED WITHOUT PREJUDICE.

        SO ORDERED on this 11th day of June, 2020.


                                              _____________________________________
                                              Reed O’Connor
                                              UNITED STATES DISTRICT JUDGE




                                             1
